Wood, J.
We are not very well versed in the law of the muskrat trappers; but, as it seems to us that the evidence offered and rejected, tended to show that Mason was himself the wrong-doer, and that Crane was no trespasser, it was competent under the issue, and should have been received. The court erred in rejecting it.
For this error, the judgment and proceedings since the making up the issue, are reversed with costs, and the cause is remanded to the Court of Common Pleas, with instructions to reinstate it and proceed.